United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Arlington, VA, Employer
)
__________________________________________ )
V.Y., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0610
Issued: March 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 30, 2018 appellant filed a timely appeal from a September 18, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish left knee conditions
causally related to the accepted October 28, 2016 employment incident.
FACTUAL HISTORY
On November 1, 2016 appellant, then a 46-year-old inspector, filed a traumatic injury
claim (Form CA-1) alleging a left knee injury on October 28, 2016 as a result of defensive tactics

1

5 U.S.C. § 8101 et seq.

trainings while in the performance of duty. He explained that he was holding a punching bag while
someone was kicking it and he heard his left knee crack. Appellant did not stop work.
In a November 18, 2016 form report, Dr. Mitesh K. Patel, a Board-certified family
practitioner, diagnosed an exacerbation of left knee osteoarthritis and recommended injection
treatment. He checked a box marked “yes” that the injury was related to the claimed employment
incident. Dr. Patel released appellant to full duty with no restriction.
In a November 18, 2016 narrative report, Dr. Patel diagnosed unilateral primary
osteoarthritis of the left knee and osteoarthritis of the left knee with asymptomatic complex lateral
meniscus tear. He noted that appellant’s left knee pain began in early November 2016 when he
was working out with a friend holding a punching bag and twisted his left knee. Dr. Patel also
noted that appellant went to urgent care on November 6, 2016 and the radiographs from that visit
were ultimately negative.
A November 11, 2016 magnetic resonance imaging (MRI) scan of the left knee revealed a
lateral meniscal tear, chondromalacia involving the lateral tibial plateau, and nonspecific edema
within the prepatellar soft tissues.
In two narrative statements dated January 26, 2017, appellant requested authorization for
an injection of his left knee.
In a development letter dated March 3, 2017, OWCP indicated that when appellant’s claim
was received it appeared to be a minor injury that resulted in minimal or no lost time from work
and, based on these criteria and because the employing establishment had not controverted
continuation of pay or challenged the case, payment of a limited amount of medical expenses was
administratively approved. It explained that it had reopened the claim for formal consideration of
the merits because his medical bills had exceeded $1,500.00. OWCP requested additional
evidence and afforded appellant 30 days to respond to its inquiries.
In response, appellant submitted medical billing statements dated March 15 and April 5,
2017 related to injection treatment of his unilateral primary osteoarthritis of the left knee.
In a March 22, 2017 narrative statement, appellant indicated that he had never felt pain in
his left knee before he injured it in training on October 28, 2016.
On March 15, 2017 Dr. Patel reported that appellant initially presented on November 18,
2016 with initial complaints of left knee pain. He reiterated that appellant was injured at work
while holding a punching bag and suddenly twisting his left knee during a training session.
Dr. Patel opined that the MRI scan findings were likely chronic in nature, but appellant most
certainly could have exacerbated the underlying condition in his left knee, which now caused pain
and difficulty running. He concluded that appellant’s left knee exacerbation was a direct result of
the injury he sustained at work.
By decision dated April 12, 2017, OWCP denied the claim finding that the medical
evidence of record failed to establish causal relationship between appellant’s diagnosed left knee
conditions and the accepted October 28, 2016 employment incident.

2

On April 27, 2017 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review.
Appellant submitted two narrative statements dated April 18 and August 17, 2017
reiterating the factual history of his claim and noting the June 27, 2017 fitness assessment
summary and policy directives regarding the employing establishment’s fitness-in-total program.
By decision dated September 18, 2017, an OWCP hearing representative affirmed the
April 12, 2017 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5 First,
the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

6

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

7

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

8

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

3

Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish left knee
conditions causally related to the accepted October 28, 2016 employment incident.
In support of his claim, appellant submitted reports by Dr. Patel, who diagnosed unilateral
primary osteoarthritis of the left knee and osteoarthritis of the left knee with asymptomatic
complex lateral meniscus tear. In his November 18, 2016 reports, Dr. Patel noted the history of
injury and, as to causal relationship, merely checked a box marked “yes” that the injury was related
to the claimed employment incident. The Board has held, however, that when a physician’s
opinion on causal relationship consists only of checking “yes” to a form question, without
explanation or rationale, that opinion has little probative value and is insufficient to establish a
claim.12 Therefore, the November 18, 2016 reports are insufficient to establish the claim.
In his March 15, 2017 report, Dr. Patel noted that appellant had been injured at work while
holding a punching bag and suddenly twisted his left knee during a training session. He noted
MRI scan findings and explained that appellant’s conditions were likely chronic in nature, but
appellant most certainly could have exacerbated the underlying conditions in his left knee,
resulting in pain and difficulty running. Dr. Patel opined that appellant’s left knee exacerbation
was a direct result of the injury he sustained at work. Although he provided an affirmative opinion
as to causal relationship, he provided no medical rationale to explain how or why the diagnosed
knee conditions had been caused or aggravated by the accepted employment incident. The Board
has held that a report is of limited probative value regarding causal relationship if it does not
contain medical rationale explaining how a given medical condition is related to the employment
incident.13 Therefore, the March 17, 2017 report by Dr. Patel is also insufficient to establish the
claim.

10

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

12

See M.O., Docket No. 18-1056 (issued November 6, 2018); Deborah L. Beatty, 54 ECAB 3234 (2003).

13
D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017);
C.M., Docket No. 14-0088 (issued April 18, 2014).

4

The record also contains a November 11, 2016 MRI scan of the left knee. However,
diagnostic studies are of limited probative value on the issue of causal relationship as they do not
address whether the employment incident caused a diagnosed condition.14
As appellant has not submitted rationalized medical evidence to support his claim that he
sustained a left knee injury causally related to the October 28, 2016 employment incident, the
Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish left knee
conditions causally related to the accepted October 28, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

14

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

5

